              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RICKY LEE BUGG, JR.,                        :    Civil No. 1:18-CV-02399
                                            :
             Plaintiff,                     :
                                            :
             v.                             :
                                            :
JUST WING IT, LLC,                          :
                                            :
             Defendant.                     :    Judge Jennifer P. Wilson

                                       ORDER

      AND NOW, on this 6th day of April, 2020, upon consideration of Plaintiff’s

motion for default judgment, Doc. 8, and following an evidentiary hearing to

assess damages, Plaintiff’s motion is GRANTED, and judgment as to Counts I, II,

and III of Plaintiff’s amended complaint shall be entered in favor of Plaintiff and

against Defendant.

      IT IS FURTHER ORDERED as follows:

      1.     Judgment in the total amount of $40,000 is entered against Defendant,

comprised of $20,000 in compensatory damages and $20,000 in punitive damages.

      2.     Interest in the amount of 6% per annum will run beginning on May

11, 2020, if the judgment is not paid to Plaintiff by that date.

      3.     Plaintiff’s counsel is permitted to file a motion for attorney’s fees and

costs by April 30, 2020.




                                           1
      4.     Plaintiff’s counsel is directed to ensure that a copy of the

Memorandum Opinion and Order is served on Defendant, since Defendant has not

entered an appearance in this action.



                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania




                                          2
